
	
		II
		109th CONGRESS
		2d Session
		S. 3215
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of
		  the United States to remove the 100 percent tariff imposed on Roquefort
		  cheese.
	
	
		1.Removal of 100 percent tariff
			 on Roquefort cheese
			(a)In
			 generalSubchapter III of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 striking heading 9903.02.30.
			(b)Conforming
			 amendmentsChapter 4 of such
			 Schedule is amended—
				(1)by striking footnote 1 to subheading
			 0406.40.20; and
				(2)by striking footnote 1 to subheading
			 0406.40.40.
				
